Exhibit 10.4

 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION

 

Patent License Agreement

 

This Patent License Agreement (the “Agreement”) is entered into as of
December 10, 2010 (“Effective Date”), by and between CyberHeart, Inc., a
Delaware corporation, with its principal place of business at 3282 Alpine Road,
Portola Valley, CA 94028 (“Licensor”), and  Accuray Incorporated, a Delaware
corporation, with its principal place of business at 1310 Chesapeake Terrace,
Sunnyvale, CA 94089 (“Licensee”).  In this Agreement, Licensor and Licensee may
be referred to each individually as a “Party” or collectively as “Parties.”

 

WHEREAS, Licensor is the sole and exclusive owner, except for any existing
licenses thereunder, of all the right, title, and interest in and to the Letters
Patent of the United States No. 6,889,695 and Letters Patent of the United
States No. 7,645,276;

 

WHEREAS, Licensee is desirous of obtaining a non-exclusive worldwide license to
manufacture and sell certain products embodying and employing the inventions of
the aforesaid Letters Patents, and of any reissues or reexaminations thereof;
and

 

WHEREAS, concurrently herewith, the Parties are entering into the License
Agreement effective as of the effective date specified therein (the “License
Agreement”).

 

NOW THEREFORE, the Parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, agree as follows:

 

1.                                                                                      
DEFINITIONS.

 

The following terms, as used in this Agreement, shall have the meanings set
forth below:

 

1.1.                              “Affiliate” means, with respect to any Party,
any Person that Controls, is Controlled by, or is under common Control with such
Party, only so long as such Control exists.  As used in this Section 1.1
“Control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity through ownership of fifty percent (50%) or more of the securities
entitled to elect the board of directors (or in the case of an entity that is
not a corporation, the corresponding managing authority); provided that, for a
Person established in a jurisdiction where a Party cannot, as a matter of law,
have such ownership interest, Control shall mean the maximum ownership interest
permitted by law.

 

1.2.                              “CyberHeart Field” means any and all non-tumor
applications involving or relating to the heart, the coronary arteries
(including without limitation the epicardial coronary arteries), the cardiac
veins, the structure or function of any of the foregoing, or related conditions,
including without limitation all diseases and conditions of the conduction
system, the coronary, arterial and/or venous systems, heart valves or chambers,
wall anomalies affection, ejection fraction and/or conduction, but excluding
arterio venous malformations outside the heart and not within 2cm of the heart
wall.

 

1

--------------------------------------------------------------------------------


 

1.3.                              “License Agreement” shall have the meaning set
forth in the recitals.

 

1.4.                              “Licensed Patents” means Letters Patent of the
United States No. 6,889,695 and Letters Patent of the United States
No. 7,645,276, and all foreign equivalents, continuations,
continuations-in-part, divisionals, reissues, and reexaminations thereof.

 

1.5.                              “Licensed Products” means any software,
hardware or other product that is owned by Licensee, and that is covered by one
or more claims of the Licensed Patents, regardless of whether such product is
combined with any Licensee technology or any third party technology, but
excluding any CyberKnife System (as defined in the License Agreement) or any
other product or component that contains functionality in addition to that
required to implement the claims of the Licensed Patents.

 

1.6.                              “Person” shall be broadly interpreted to
include an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity or any department, agency,
or political subdivision thereof.

 

1.7.                              “Term” has the meaning assigned to such term
under Section 6.1.

 

2.                                                                                      
GRANT OF RIGHTS, SUBLICENSING, RETAINED RIGHTS.

 

2.1.                              Grant.  Subject to the terms and conditions of
this Agreement, Licensor hereby grants to Licensee a non-exclusive, worldwide,
non-transferable (except as provided in Section 10.2), perpetual (subject to the
provisions of Article 6 hereto), royalty-bearing right and license under the
Licensed Patents, with the right to authorize or grant sublicenses (solely as
set forth in Section 2.2), to make, have made, use, sell, have sold, offer to
sell, market, have marketed, import, export, and otherwise exploit and
commercialize the Licensed Products solely in the CyberHeart Field; provided,
however, that Licensee agrees not to exercise any rights under the license
granted under this Section 2.1, or any rights under this Agreement, prior to the
occurrence of a Trigger Event as provided in Section 2.3 of the License
Agreement.

 

2.2.                              Sublicensing.  The license granted in
Section 2.1 includes the right for Licensee, without Licensor’s consent, to
grant and authorize sublicenses to any Affiliate of Licensee and to customers
and final end-users to use only (but no other right other than use) the Licensed
Products solely in the CyberHeart Field, on commercially reasonable terms.

 

2.3                                 Retained Rights; No Other Rights.  Licensor
expressly reserves and retains all right, title, and interest in, to, and under
Licensed Patents all rights of Licensor not expressly granted to Licensee under
this Agreement.  No other rights, licenses, or interest are granted by a Party
to the other Party by implication, estoppel, or otherwise, other than as
expressly granted by this Agreement.

 

3.                                                                                      
PAYMENTS, AUDITS, REASONABLE EFFORTS.

 

3.1.                              Royalty.  Within thirty (30) days after the
end of each calendar quarter, Licensee shall pay to Licensor a royalty equal to
{*****} recognized by Licensee, in accordance

 

2

--------------------------------------------------------------------------------


 

with Licensee’s accounting policies and generally accepted accounting
principles, from the sale, license, lease, use, or other distribution (“Sale”)
of Licensed Products.

 

3.1.1                        Bundled Products.  In the event that a Licensed
Product under this Agreement is sold in a combination package or bundled by or
on behalf of Licensee or any Licensee Affiliate with any other products,
components or systems that contain functionality in addition to that required to
implement the claims of the Licensed Patents (including without limitation, as a
component of a system in which other components or products are integrated),
then Licensee {*****}, for purposes of determining royalty under Section 3.1,
shall be calculated by {*****}.  In the event that {*****}, then {*****}, as
determined by Licensor in good faith, shall be used in place of {*****}.  For
example, if Licensee sells for {*****} a Licensed Product with a {*****} and
another product with a {*****}, the Licensee {*****} for purposes of the royalty
payable under Section 3.1 would be determined by {*****}.

 

3.1.2                        Unpriced Products.   In the event that a Licensed
Product under this Agreement is provided (other than part of a combination or
bundle, which is covered under Section 3.1.1) by or on behalf of Licensee or its
Affiliate to any third party receiving below-market or no payment by such third
party, then Licensee {*****}, for purposes of determining royalty under
Section 3.1, shall be calculated {*****}.

 

3.2.                              Foreign Sales.  For purposes of computing
royalty payments under Section 3.1 based on transactions made in a currency
other than United States dollars, royalty payments will be determined in the
foreign funds for the country in which the Licensed Products are sold, leased or
otherwise distributed and then converted into equivalent United States dollars
at the rate of exchange for selling funds as published by the Wall Street
Journal (U.S., Western Edition) for the last business day of each quarter.

 

3.3.                              Audit Rights.  Licensee shall keep or cause to
be kept such records as are required to determine, in a manner consistent with
Generally Accepted Accounting Principles (GAAP) and this Agreement, the sums due
under this Agreement, including, but not limited to, sales of Licensed
Products.  At the request (and expense) of Licensor, Licensee and its Affiliates
and sublicensees shall permit an independent certified public accountant
appointed by Licensor and reasonably acceptable to Licensee, at reasonable times
and upon reasonable notice, to examine only those records as may be necessary to
determine, with respect to any calendar year ending not more than three
(3) calendar years prior to the beginning of the calendar year in which such
audit occurs, for records to be kept as provided in this Section 3.3 prior to
Licensor’s request, the correctness or completeness of any report or payment
made under this Agreement.  Results of any such examination shall be:
(a) limited to information relating to Licensed Products; (b) made available to
both Parties, and (c) deemed the Confidential Information of Licensee subject to
Article 5.  Licensor shall bear the full cost of the performance of any such
audit, unless such audit discloses a variance to the detriment of Licensor of
more than five percent (5%) of the amount of the original report, royalty or
payment calculation.  In such case, Licensee shall bear the full cost of the
performance of such audit.

 

3.4.                              Payment Terms.  All amounts paid hereunder
shall be in U.S. dollars.  Licensee shall pay all amounts that have become due
and payable hereunder within thirty (30) days of each calendar quarter.  If
Licensee fails to make any payment required under this

 

3

--------------------------------------------------------------------------------


 

Agreement within thirty (30) days after the date on which such payment becomes
due and payable, then Licensor may, at its option and sole discretion and in
addition to any other remedies it may have at law or equity, assess a late fee
in the amount equal to one percent (1%) of the unpaid balance for each month
after payment is due until the invoice is paid in full, or if less, the maximum
allowable by law.  For purposes of clarity, failure to make any payment when due
pursuant to the terms of this Agreement shall constitute a material breach of
this Agreement under Section 6.2, without limiting Licensor’s rights under
Section 6.2 or otherwise.

 

3.5.                              Sole Remuneration.  The payments set out in
this Section 3 represent Licensor’s sole remuneration for all rights and
licenses granted under this Agreement.

 

4.                                                                                      
INTELLECTUAL PROPERTY OWNERSHIP.

 

4.1.                              Notification.  Licensee shall promptly notify
Licensor in writing (and provide a reasonable description) of any suspected
infringement or misappropriation by a third party of any Licensed Patents (a
“Third-Party Infringement”), of which it becomes aware.  The obligations under
this Section 4.1 do not create any affirmative obligation on the part of one
Party to police, review, or otherwise investigate any potential Third Party
Infringement.

 

4.2.                              Enforcement of Licensed Patents.  Licensor
shall have the first right, but not the obligation, to file and pursue any suit
or action for any third-party infringement of the Licensed Patents.  Licensee
agrees to provide reasonable assistance, as may be requested by Licensor, and
will reasonably cooperate with Licensor’s enforcement of the Licensed Patents.
Licensor shall bear the reasonable expenses incurred by Licensee in providing
assistance and cooperation pursuant to this Section 4.2 as requested by
Licensor.

4.3.                              Indemnification.  Licensor shall:  (i) at its
sole option and expense, defend Licensee, its Affiliates, and their respective
agents, employees, and officers (each an “Licensee Indemnitee”) against, or
settle, any suit, complaint, demand, or action by a third party against any
Licensee Indemnitee arising out of a claim by a third party that one or more
claims of an enforceable patent owned by or exclusively licensed to such third
party and that issued prior to the date on which the Parties enter into this
Agreement, are infringed as a direct result of Licensee exercising the rights
granted to it under Section 2.1 (“Infringement Claim”); and (ii) indemnify each
Licensee Indemnitee against any and all damages, cost, expenses, losses, and
liabilities, including without limitation reasonable attorneys’ fees, which are
awarded in connection with, or which are included in any settlement amounts of,
any such Infringement Claim.  Notwithstanding any provision contained herein to
the contrary, in no event shall Licensor’s liability under this Section 4.3
exceed the aggregate amount of royalty payments made or to be made by Licensee
to Licensor under Section 3.1.  At such time as the liability incurred by
Licensor under this Section 4.3 equals at least the aggregate amount of royalty
payments theretofore made by Licensee to Licensor under Section 3.1, Licensor’s
obligation to indemnify Licensee pursuant to Section 4.3 shall be suspended;
provided that, to the extent that Licensee has then incurred or thereafter
incurs damages, costs, expenses, losses and liabilities that are subject to
indemnification by Licensor under this Section 4.3 for which Licensee has not
been fully indemnified in accordance with the terms of this Section 4.3
(“Indemnifiable Losses”), Licensee may withhold any other royalty payments that
are then or that thereafter

 

4

--------------------------------------------------------------------------------


 

become payable by Licensee to Licensor pursuant to Section 3.1 and irrevocably
offset and credit all such payments against any and all Indemnifiable Losses
incurred by Licensee that have not previously been paid or reimbursed by
Licensor.

 

5.                                                                                      
CONFIDENTIALITY.

 

5.1.                              Confidential Information.  “Confidential
Information” shall mean any trade secrets, confidential data or other
confidential information that is disclosed by one Party (“Disclosing Party”) to
the other Party (“Receiving Party”), which: (i) if disclosed in writing, is
marked “Confidential,” “Proprietary,” or in some other manner to indicate its
confidential nature; (ii) if disclosed orally, is designated as confidential at
the time of disclosure and confirmed in writing as confidential within thirty
(30) days after its oral disclosure, which confirmation is marked in a manner to
indicate its confidential nature and delivered to the Receiving Party within
such thirty (30) day period; or (iii) given the contents thereof or
circumstances surrounding its disclosure, would reasonably be considered by an
objective third party to be the other Party’s Confidential Information.

 

5.2.                              Exclusions.  Notwithstanding the foregoing,
Confidential Information shall not include any information which the Receiving
Party can establish: (i) was publicly known or made available in the public
domain prior to the time of disclosure by the Disclosing Party; (ii) becomes
publicly known or made available after disclosure to the Receiving Party through
no action or inaction of the Receiving Party; (iii) is in the possession of the
Receiving Party, without confidentiality restrictions, at the time of disclosure
by the Disclosing Party as shown by the Receiving Party’s files and records
immediately prior to the time of disclosure; (iv) disclosed to the Receiving
Party without restriction by a third party who had a right to disclose and was
not under an obligation of confidence to the Disclosing Party; or (v) is
independently developed by the Receiving Party without use of or reference to
the Confidential Information of the Disclosing Party.

 

5.3.                              Non-Use and Non-Disclosure.  Each Party agrees
to use the Confidential Information of the other Party solely for the purposes
of exercising its rights or performing its obligations under this Agreement. 
Each Party further agrees not to disclose any Confidential Information of the
other Party to any third parties other than those third parties who are bound,
prior to receiving any Confidential Information, by confidentiality obligations
at least as protective as those in this Agreement.

 

5.4.                              Maintenance of Confidentiality.  Each Party
agrees that it shall take reasonable measures to protect the secrecy of and
avoid unauthorized disclosure and unauthorized use of the Confidential
Information of the other Party.  Without limiting the foregoing, each Party
shall take at least those measures that such Party takes to protect its own
confidential information of a similar nature, but in no event less than
reasonable measures.  Each Party shall reproduce the other Party’s proprietary
rights notices on all copies, in the same manner in which such notices were set
forth in or on the original.  Each Party shall immediately notify the other
Party in the event of any unauthorized use or disclosure of the Confidential
Information of the Disclosing Party.

 

5

--------------------------------------------------------------------------------


 

5.5.                              Non-Disclosure of Terms.  Each Party agrees
not to disclose to any third party the terms of this Agreement (including
without limitation all Exhibits) without the prior written consent of the other
Party, except to such Party’s attorneys, advisors, investors, potential
investors, and others on a need to know basis under circumstances that
reasonably ensure the confidentiality thereof, or in connection with financing
activities, securities filings, mergers, acquisitions, or the like.

 

5.6.                              Permitted Disclosures.  Nothing in this
Agreement shall be deemed to prohibit the Receiving Party from disclosing any
Confidential Information to the extent: (i) required by law; or (ii) pursuant to
the written consent of the Disclosing Party; provided, however, that in the
event of such requirement, prior to disclosing any Confidential Information, the
Receiving Party shall notify the Disclosing Party of the scope and source of
such legal requirement and shall, to the extent reasonably possible, give the
Disclosing Party the opportunity to challenge the need to disclose and/or limit
the scope of disclosed information.

 

6.                                                                                      
TERM AND TERMINATION.

 

6.1.                              Term.  This Agreement shall become effective
on the Effective Date and shall remain in effect until the expiration of the
last to expire of the Licensed Patents, unless earlier terminated as provided
Section 6.2 or Section 6.3 (such period of effectiveness, the “Term”).

 

6.2.                              Termination for Cause.  Either Party shall
have the right to terminate this Agreement following bankruptcy or insolvency of
the other party, or any material breach or default in performance under this
Agreement by the other Party with sixty (60) days prior written notice to the
breaching party specifying the nature of the breach or default.  Unless the
breaching party has cured the breach or default prior to the expiration of the
sixty (60) day period, the non-breaching party, at its sole option, may
terminate this Agreement upon written notice to the breaching party. 
Termination of this Agreement shall become effective upon receipt by the
breaching party of such second notice.

 

6.3.                              Effect of Termination or Expiration.  Subject
to the provisions of Section 6.6 upon termination of this Agreement by Licensor
under Section 6.2 :  (i) the license granted under Section 2.1, and any
sublicense granted pursuant to Section 2.2, terminates; (ii) all rights and
obligations of each party terminate, except with respect to any rights or
obligations that accrued prior to such termination; and (iii) each party shall
return to the other party all copies of any and all materials, including any
Confidential Information, received by the other Party during the term of this
Agreement.  In the event of termination of this Agreement by Licensee, the
license granted under Section 2.1 shall become perpetual and royalty-free, and
Licensor shall return to Licensee all copies of any materials, including any
Confidential Information, received from Licensee during the term of this
Agreement.

 

6.4.                              Effect on Customers.  For avoidance of doubt,
no termination or expiration of this Agreement shall be deemed to terminate or
otherwise extinguish any rights of any customers of a Licensed Product under
their then-current contracts for use of such Licensed Product.

 

6

--------------------------------------------------------------------------------


 

6.5.                              Survival.  The following provisions shall
survive any termination or expiration of this Agreement:  Articles 1
(Definitions), 5 (Confidentiality), 7 (Bankruptcy), 8 (Limitation of Liability),
10 (Dispute Resolution), and 11 (General Provisions); and Sections 2.3
(Reservation of Rights), 3.1 (to the extent outstanding amounts are due and
payable), 3.3 (Audit Rights), 3.5 (Sole Remuneration), 4.3 (Indemnification);
6.3 (Effect of Termination); 6.4 (Effect on Customers); and 6.5 (Survival).

 

7.                                                                                      
BANKRUPTCY.

 

All rights and licenses granted pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of the
U.S. Code (the “Bankruptcy Code”), licenses to rights of “intellectual property”
as such term is used thereunder.  Notwithstanding any provision contained herein
to the contrary, if either Party is under any proceeding under the Bankruptcy
Code and the trustee in bankruptcy of such Party, or such Party as a debtor in
possession, rightfully elects to reject this Agreement, the other may, pursuant
to Sections 365(n)(1) and (2) of the Bankruptcy Code, retain any and all of
their respective rights hereunder, to the maximum extent permitted by law,
subject to making the payments specified herein, if any.

 

8.                                                                                      
LIMITATION OF LIABILITY.

 

EXCEPT FOR EITHER PARTY’S BREACH OF THE REPRESENTATIONS AND WARRANTIES UNDER
SECTION 9 OR BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER SECTION 5, IN NO EVENT
SHALL EITHER PARTY HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, HOWEVER CAUSED, AND ON ANY THEORY
OF LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT (INCLUDING WITHOUT LIMITATION
NEGLIGENCE) OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION LOSS OF ANTICIPATED PROFITS, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THIS ARTICLE 8,
NOTHING IN THIS AGREEMENT SHALL EXCLUDE LIABILITY TO THE EXTENT THAT SUCH
LIABILITY MAY NOT BE EXCLUDED OR LIMITED BY APPLICABLE LAW.

 

9.                                                                                      
REPRESENTATIONS, AND WARRANTIES

 

9.1.                              Representations and Warranties.

 

9.1.1.                     General.  Each Party hereby represents and warrants
that:  (i) it has the full right and authority to enter into this Agreement;
(ii) the execution, delivery and performance by such Party does not violate or
breach the terms of any other agreement with any third party; and (iii)  it has
not previously made, and during the Term shall not make, any commitment or grant
or authorization of rights which are in conflict in any material way with the
rights or licenses granted herein.

 

7

--------------------------------------------------------------------------------


 

9.2.                              Intellectual Property Rights.  Licensor hereby
represents and warrants that, to the best of Licensor’s knowledge:  (i) it is
the sole and exclusive owner of the Licensed Patents, and has the right with
respect thereto to grant the rights and licenses thereto to Licensee as set
forth herein; (ii) upon execution of this Agreement by both Parties, the rights
and licenses granted hereunder shall be fully valid and enforceable in
accordance with their terms.

 

9.3.                              WARRANTY DISCLAIMER. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATIONS, WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED,
BY STATUTE, OR OTHERWISE, IN CONNECTION WITH THIS AGREEMENT, AND EACH PARTY
SPECIFICALLY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING
WITHOUT LIMITATION ALL IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, AND NONINFRINGEMENT.

 

10.                                                                                
DISPUTE RESOLUTION

 

Prior to the initiation by either Party of any lawsuit or other proceeding, any
dispute between the Parties regarding interpretation of or breach of a term or
condition of this Agreement shall be discussed between the Chief Executive
Officers (“CEO”) of each of the Parties in good faith in an effort to achieve a
reasonable resolution.  If the dispute is not resolved by the CEO’s within
fifteen (15) days after either Party notified the other of a dispute and its
desire to trigger the dispute resolution provisions of this Article 10, then
each Party shall have the right to initiate a lawsuit or other proceeding.

 

11.                                                                                
GENERAL PROVISIONS.

 

11.1.                        Notices.  All notices called for under this
Agreement shall be made in writing and shall be sent by personal delivery,
reputable overnight courier service, or registered or certified mail, return
receipt requested, addressed to the other Party at the address set forth in the
first paragraph of this Agreement. The date of such notice shall be deemed to be
the day it is delivered, if hand delivered, or five (5) days after deposit, if
mailed.

 

11.2.                        Assignment.  This Agreement, and the rights and
obligations hereunder, shall not be assigned or transferred in whole by Licensee
without the prior written consent of the Licensor, which consent shall not be
unreasonably withheld; provided, however, that either Party may assign this
agreement in whole to any Affiliate or to any successor in interest to all or
substantially all of the business or assets of such Party to which this
Agreement pertains, whether by operation of law, merger, purchase, or
otherwise.  Any attempted assignment in violation of the foregoing shall be null
and void and of no effect.  Subject to the foregoing, this Agreement shall be
binding and inure to the benefit of the respective Parties and their successors
and permitted assigns, and the name of the Party appearing herein shall be
deemed to change to the names of such Party’s successors and permitted assigns
upon such a transfer.

 

8

--------------------------------------------------------------------------------


 

11.3.                        Governing Law.  This Agreement shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
California, without reference to any principles of conflicts of law that would
result in the application of the laws of any State other than the State of
California.  Any and all disputes arising under or in connection with this
Agreement shall be submitted exclusively in the state or federal courts located
in Santa Clara County, California, the personal jurisdiction of which each of
the Parties hereby irrevocably submits.

 

11.4.                        Severability.  If any term of this Agreement is
held to be invalid or unenforceable for any reason, the remainder of the
provisions shall continue in full force and effect, and the Parties shall
substitute a valid provision with the same intent and economic effect as nearly
as possible.

 

11.5.                        Non-Waiver.  The failure of either Party at any
time to require performance by the other Party of any provision hereof shall not
affect in any way, or act as a waiver of, the right to require the other Party
to perform in accordance with this Agreement at any other time, nor shall the
waiver of either Party of a breach of a provision of this Agreement be held or
taken to be a waiver of the provision itself.

 

11.6.                        Relationship of Parties.  Nothing in this Agreement
shall be construed to create a relationship of employer and employee, principal
and agent, joint venture, partnership or association between the Parties, and
neither Party shall have the power to obligate or bind the other in any manner
whatsoever.

 

11.7.                        Interpretation.  This Agreement is to be deemed to
have been drafted jointly by the Parties and any uncertainty or ambiguity shall
not be construed for or against either Party based on attribution of drafting to
either Party.  The captions and headings to this Agreement are for convenience
only, and are to be of no force or effect in construing or interpreting any of
the provisions of this Agreement.  Unless specified to the contrary, references
to Articles, Sections or Exhibits mean the particular Articles, Sections or
Exhibits to this Agreement and references to this Agreement include all Exhibits
hereto.  Unless context otherwise clearly requires, whenever used in this
Agreement, the words “include” or “including” shall be construed as
incorporating, also, “but not limited to” or “without limitation.”

 

11.8.                        Headings.  The paragraph headings appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such paragraph, or in any way
affect such agreements.

 

11.9.                        Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be considered an
original, but all of which together shall constitute one and the same
instrument.  Faxed signatures shall have the same legal effect as original
signatures.

 

11.10.                  Entire Agreement. This Agreement contains the Parties’
entire understanding with respect to the matters contained herein and supersedes
all prior oral or written understandings with respect to the subject matter
hereof.  There are no promises, covenants or undertakings other than those set
forth herein, and neither Party is relying upon any

 

9

--------------------------------------------------------------------------------


 

representations or warranties except as set forth herein.  This Agreement may
not be modified except by a writing signed by both Parties.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Patent License Agreement.

 

 

CYBERHEART, INC. (LICENSOR)

 

ACCURAY, INC. (LICENSEE)

 

 

 

 

 

 

By:

/s/ Patrick J. Maguire

 

By:

/s/ Euan Thomson

 

 

 

 

 

Name:

Patrick J. Maguire

 

Name:

Euan Thomson

 

 

 

 

 

Title:

President & CEO

 

Title:

President and Chief Executive Officer

 

 

 

12-10-10

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

 

 

 

 

Name:

Darren J. Milliken

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel

 

 

 

12-9-2010

 

11

--------------------------------------------------------------------------------